Title: To James Madison from James Monroe, 30 August 1786
From: Monroe, James
To: Madison, James


Dear Sir
New York Augt. 30. 1786.
Since my last we have been from day to day upon the business wh. engag’d us when you were here. They carried the repeal by 7. States in the Committee of the Whole & afterwards in the house. We mov’d to postpone to take into consideration the plan in conformity with the Idea I suggested to you, in which we enter’d into long reasoning upon the Secrys. project, proving if we were well founded, its futility, & disadvantages in many instances, proposing to take the negotiation out of his hands, as to the Missisippi & the boundaries, commit them to our Chargé at Madrid, to agree on principles there, the treaty to be concluded here. That 2. Comrs. be added to him to enter into the treaty & the three authoriz’d to form also a commercl. treaty—to be incorporated together—for wh. five States voted. Their repeal was afterwards carried by 7. States only. Today—additional instructions being added to their proposition for repeal respecting the boundaries, form’d with view of taking in Georgia, were also only carried by 7. States. The President reported today the Chair upon the propositions altogether that the question was lost. So that it now remains will Mr. Jay proceed? & I apprehend he will not. I have avail’d myself of a few moments to drop you this & to assure you of my friendship & esteme
Jas. Monroe
